DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 3/15/2022 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites that the headrest frame part is fixed to the headrest mounting bracket.  This is not clear.  The headrest moves with respect to the mounting bracket.  Therefore, it is not clear how the headrest frame part is fixed with respect to the mounting bracket.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 appears to be repetitive of limitations set forth in claim 1.  It is not clear if Applicant is intended to claim a second drive unit in claim 6, or if Applicant is merely repeating the limitations set forth in claim 1,  Clarification is required.
Claim 4 recites “the seat belt retainer is individually movable from the slide device.”  This phrase is not clear.  It appears as if the slide device moves with respect to the headrest mounting bracket and the seat belt retainer moves with the slide device.  Claim 4 seems to further define how the seat belt retainer is moveable with respect to the slide device.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-20 is/are rejected as best understood under 35 U.S.C. 102(a)(2) as being anticipated by Navatte (11,167,663).  Please note that Navatte was filed after applicant’s provisional application, but before applicant’s non-provisional parent application.  Applicant’s provisional application does not provide support for the headrest structure as claim.  Therefore, Navatte constitutes prior art to the claimed invention.  With respect to claim 1, Navatte discloses a device for headrest adjustment with respect to a backrest (3), the headrest adjusting device comprising at least: a headrest mounting bracket (unlabeled) formed within the backrest and a slide device (unlabeled), in the form of a rack (see column 3, line 47) movable mounted on the headrest mounting bracket, wherein the headrest mounting bracket comprises a seat belt retainer (26) movable mounted on the headrest mounting bracket and comprising a drive unit (34) which is coupled to the slide device, wherein an actuation of the drive unit (34), the slide device (unlabeled), in the form of a rack, is actuated to move along the headrest mounting bracket.  With respect to claim 2 , 9 and 17, the seat belt retainer (26) is movable along the headrest mounting bracket by way of a second worm (42).  With respect to claims 3, 10 and 18, the seat belt retainer (26) is coupled to the slide device given that the retainer is attached to the headrest (4), which is positioned on the slide device.  With respect to claims 4, 11 and 19, the seat belt retainer is individual moveable from the slide device (given that it moves in response to second worm (42) as opposed to the slide device moving in response to first worm (38)).  With respect to claims 5, 12 and 20, the belt retainer (26) is configured as a seat belt retractor by functioning with take up reel (26).  With respect to claims 6 and 13, a drive unit (34) is coupled to the slide device wherein upon actuation of the drive unit the slide device (i.e. rack carrying headrest (4) and headrest frame (14)) moves along the headrest mounting bracket.  With respect to claim 7, a self-adjusting control device, in the form of an actuator used by the seat occupant to actuate the drive unit (34) to adjust at least one of the slide device or the seat belt retainer to correct height for each individual.  With respect to claim 8, seat structure (1) comprises a backrest frame part (12), a sub-frame element (unlabeled) defining a top surface of the backrest frame part and a headrest frame part (14).  With respect to claim 15, the headrest mounting bracket, in which rack element slides, is fixed to the headrest frame part (14) given that the headrest mounting bracket is formed within the seat back frame.  With respect to claim 16, seat (1) is for a vehicle (unillustrated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navatte (11,167,663).  Navatte depicts an outline of what appears to be a one piece headrest frame element (14) but does not explicitly disclose the frame as being on piece.  It would have been an obvious design consideration to one of ordinary skill in the art to form the headrest frame in one piece for simplicity of foam molding the cushion portion.  A one piece frame element would have been obvious to try for manufacturing reasons and requires only routine skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hammadi (10,875,433) (system for controlling vertical adjustment of headrest and belt support); Faruque et al. (10,308,213) (note adjustment of headrest with belt support or adjustment of headrest without belt support); Bauer et al. (5,988,759); Nemoto (5,658,048); Johnson et al. (5,390,982).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636